2010 First Quarter Earnings Call 2 2010 First Quarter Presentation * Disclaimer & Forward-Looking Statements Statements in this document and presented orally on this call, if any, concerning future results, performance, expectations or intentions are forward-looking statements. Actual results, performance or developments may differ materially from forward-looking statements as a result of known or unknown risks, uncertainties and other factors, including those identified from time to time in the Company’s filings with the Securities and Exchange Commission, press releases and other communications. Actual results also may differ based on the Company’s ability to successfully maintain and integrate customers from acquisitions. The Company intends any forward-looking statements to be covered by the Litigation Reform Act of 1995 and is including this statement for purposes of said safe harbor provisions. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date of this presentation. Except as required by applicable law or regulation, the Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances that occur after the date as of which such statements are made. The Company’s capital strategy includes deployment of excess capital through acquisitions. The Company’s results reported above reflect the impact of acquisitions completed within the periods reported. Past and future acquisitions are expected to continue to impact the Company’s results in future periods. Welcome and Overview 4 2010 First Quarter Presentation * 2010 Priorities Priorities for 2010 „Core deposit growth „NIM expansion „Moderate non-interest income and loan growth „Expense control with targeted investments „Cautious optimism regarding credit quality 5 2010 First Quarter Presentation * 2010 First Quarter Highlights Linked quarter „Net income of $16.4 mm, increased 35.5% „Revenue of $71.0 mm, improved 6.4% „NIM expanded 15 bps to 2.97% „Core deposits increased 3.3%, 13.4% annualized „Loan originations up 15.5% 6 2010 First Quarter Presentation * 2010 First Quarter Highlights Year over year „Net income increased 41.8% „Revenue improved 14.1% „NIM expanded 39 bps „Deposits up 8.4%; Core up 22.7% „Robust capital levels - TCE 11.10% 7 2010 First Quarter Presentation * Guiding Principles „Start with the customer „Empower our employees „Invest in our business „Execute our strategy „Deliver superior financial results 8 2010 First Quarter Presentation * Our Economic Environment The Northeast economy has remained relatively stable during the recession, although challenges remain. „Regionally and nationally, new & existing home sales activity has increased - for CT & MA: >Median prices of existing homes continue to improve >Building permits are up for the first quarter „Unemployment levels remain high, although stabilizing: >U.S. 9.7% >CT 9.2% - but 3,000 jobs added in March >MA 9.3% - but 7,600 jobs added in March „GDP growth is expected to be modest >U.S. GDP +3.0 to 3.25% >CT & MA +2.5 to 2.75% >Consumer and small business spending show signs of improvement Financial Performance 10 2010 First Quarter Presentation * Record Revenue Strong Business Momentum Linked Quarter „Overall revenue growth +6.4% 11 2010 First Quarter Presentation * „Continue to reduce deposit costs while growing deposits „Down 26 bps linked quarter „Down 91 bps year over year „Continue to pay down higher rate FHLBB „Down 26 bps linked quarter „Down 35 bps year over year Cost of Deposits* - Down 91 Basis Points Cost of Borrowings* - Down 35 Basis Points *Rates represent month averages *Rates represent month averages Interest Expense Drivers 12 2010 First Quarter Presentation * Continued Expansion of NIM „5 consecutive quarters of NIM expansion „15 bps improvement over linked quarter „Year over year expansion of 39 bps 13 2010 First Quarter Presentation * Annual Trends (3 years CAGR) „Revenue +6% „Expense +3% 14 2010 First Quarter Presentation * 2009 Deposit Growth Deposit Growth 15 2010 First Quarter Presentation * Loan Originations 16 2010 First Quarter Presentation * Loan Portfolio Quarterly Trend - Balances „Loan balances increased $30.1mm, linked quarter; year over year down -2.9% „CRE increased by $38mm, +3.1% over linked quarter 17 2010 First Quarter Presentation * All CT3.32% All National7.58% All MA 2.56% 1.02% 1.13% 1.02% NPL’s/Total Loans 1.06% Credit Quality Trends - NAL vs. Peers Peer Delinquency Rates (30 day +)*December 31, 2009 1.35% Aggressively Managed Credit Quality Credit Quality „NAL total delinquencies 1.77% as of 3/31/10 „Continue to track well below state and national averages 18 2010 First Quarter Presentation * ($ In Millions) Balance Residential Mortgages Commercial Real Estate Consumer Loans C & I Commercial Construction 67 Residential Development 26 Total Loans Total Loan Portfolio March 31, 2010 19 2010 First Quarter Presentation * Residential Mortgage Portfolio: $2.4 billion Home Equity Portfolio: $700 million >Total delinquencies 0.64% >Net credit losses 0.11% >Updated FICO 747 >Updated CLTV 68% 20 2010 First Quarter Presentation * Total CRE Portfolio: $1.3 billion „Percent of total loans 26% Total CRE Portfolio March 31, 2010 21 2010 First Quarter Presentation * C&I Portfolio March 31, 2010 22 2010 First Quarter Presentation * „Percent of total loans 1% >Total delinquencies 7.45% >Net credit losses 1.83% >Total condo portfolio of $10.3 million >Total NPLs for condo portfolio $2.0 million Residential Development Portfolio Snapshot March 31, 2010 Total portfolio:$26.5 million 23 2010 First Quarter Presentation * Quarterly Net Charge-offs by Category March 31, 2010 24 2010 First Quarter Presentation * Total Fixed Income Portfolio:$2.60 billion *Includes Money Market Mutual Funds * Investment Portfolio March 31, 2010 „Trust Preferred >Book: $48.8 mm >Market: $33.5 mm „Private MBS >Book: $22.4 mm >Market: $20.2 mm 25 2010 First Quarter Presentation * Robust Capital Bringing Our Brand To Life “Do Your Thing” 27 2010 First Quarter Presentation * Our Branding Initiative “Do Your Thing” Positioning „Reinforces our brand strengths of personal service and customized solutions „Highlights full range of products „Targeted to consumers and businesses „Utilizing full range of media Primary advertising objectives: „Increase awareness „Drive traffic and new household growth „Grow deposit and loan volume „Improve existing customer loyalty 28 2010 First Quarter Presentation * Our Employee Engagement Initiative Going to great lengths to deliver the Brand Promise „Participated in brand development „Helped create and deliver training „Providing feedback through e-channels 29 2010 First Quarter Presentation * 2010 Outlook NewAlliance is well poised to grow New downtown Hartford Branch 2010 Outlook 31 2010 First Quarter Presentation * 2010 Outlook NewAlliance is poised for growth „Revenue growth is a primary focus >NIM expansion „Core deposit growth „Commercial loan growth „Sustained operating leverage improvement „Cautious optimism regarding credit quality Appendix 33 2010 First Quarter Presentation * Gap Report 2010 First Quarter Earnings Call
